DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Examiner’s Note
The Examiner acknowledges the after-final amendments filed 8/04/2022. The after-final claim amendments were not entered by the Examiner with the advisory action mailed 8/18/2022. Therefore, the claims filed with the RCE on 8/22/2022 should have included the mark-ups shown in the after-final claim amendments filed on 8/04/2022.
	Claims 1 – 3, 5 – 10, 12 – 18, 20 – 25 have been amended. Claims 4, 11, & 19 have been cancelled. Claims 1 – 3, 5 – 10, 12 – 18, & 20 – 25 are examined herein.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 12, 14 – 15, 17, & 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafiroglu (U.S. Patent No. 7,425,359 B2).
With regard to claim 1, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones” of a “planar layer”), which form parallel channels, each parallel channel parallel to an adjacent one of the length edges, as shown below in Fig. 2. The fibrous layer (2) (Applicant’s “planar backing layer”) is joined to the backing layer (9), such as fibrous felt (Col. 10, Lines 65 – 66 & Col. 11, Lines 59 – 67) (Applicant’s “fibrous textile face layer”) via an adhesive layer (7) (Col. 3, Lines 60 – 63). 
Although Applicant describes the fibrous layer as the face layer and the backing layer as the planar backing layer (the opposite of Zafiroglu et al.), descriptive terms such as “backing,” “face,” “top surface of the floor covering tile,” and “bottom surface of the flooring tile,” are references to the orientation of the floorcovering relative to the floor. All references to the orientation of the floorcovering during use are matters of intended of use, which are not patentable features for product claims.
The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer (i.e. “along the length or width of the planar backing layer”) comprises a variation of thickness, composition, density, and stiffness (“at least one physical property”). Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11). 
The covering further comprises a face structure (9) attached to the second surface, as shown in Fig. 4 below. …‘[i]ncorporation of a suitable backing layer can impart to the composite a superior resistance to distortion induced by changes in temperature and humidity.’ (Col. 7, Lines 21 – 23). In addition, ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer, and backing layer can eliminate or prevent doming and cupping.’ (Col. 7, Lines 31 – 34).


    PNG
    media_image1.png
    275
    506
    media_image1.png
    Greyscale

	With regard to claim 2, the elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness.
	With regard to claim 3, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). 
	With regard to claim 12, the fibrous layer (2) (planar backing layer) is joined to the backing layer (9) (face layer) via an adhesive layer (7) (Col. 11).

With regard to claim 14, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer (i.e. “along the length or the width of the planar backing layer”) comprises a variation of thickness, composition, density, and stiffness. Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11). 
The covering further comprises a face structure (9) attached to the second surface, as shown in Fig. 4 below. …‘[i]ncorporation of a suitable backing layer can impart to the composite a superior resistance to distortion induced by changes in temperature and humidity.’ (Col. 7, Lines 21 – 23). In addition, ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer, and backing layer can eliminate or prevent doming and cupping.’ (Col. 7, Lines 31 – 34).
	With regard to claim 15, the pattern may be embossed of different depths, frequencies, shapes to produce various sculptured effects (Col. 7, Lines 13 – 20).
With regard to claim 17, the fibrous outer layer may be formed by thermal embossing (thermobonding) (Col. 7, Lines 65 – 67).
With regard to claim 20, Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11).
With regard to claim 21, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness
With regard to claim 22, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). A plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”, which form parallel channels, each parallel channel parallel to an adjacent one of the length edges, as shown above in Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 9, 10, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over L. P. Saponoff (U.S. Patent No. 1,980,598).
Claim(s) 14 – 16 & 20 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. P. Saponoff (U.S. Patent No. 1,980,598).
With regard to claim 1, Saponoff et al. teach a mat (“tile”) floor covering comprising a floor plate (5) (Applicant’s “backing comprising a planar backing layer”) with perforations (air openings) (6) (“variation of at least one physical property… along the length and width of the planar backing layer”) extending from one surface of the backing to the second surface of the backing (i.e. variation of thickness – “a physical property”) defining zones in portions of the plate. The covering also comprises a carpet (textile) (8) (Applicant’s “fibrous textile face layer”) adhered (attached) to the second surface of said plate (“planar backing layer”). The bottom or floor plate may be made of any well known suitable material, such as card board or fiber board (pg. 2, col. 1, lines 41 – 49).

    PNG
    media_image2.png
    88
    388
    media_image2.png
    Greyscale

Saponoff et al. do not explicitly teach the variation in at least one physical property counteracts warping due to changes in temperature and humidity of the face layer and the planar layer.
However, balancing (matching) the rate of expansion/contraction (warping) with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the size of the holes, density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the hole size, density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

With regard to claim 2, the presence of perforations, as discussed above, creates a plurality of zones of varying thickness, density, and weight.
With regard to claim 3, perforations are discrete zones.
With regard to claim 5, the air space between the floor and the perforated backing plate serves to give a bellow-like or pumping action upon air, whenever the carpet is trod upon by the foot of a person walking on the carpet. The air confined in space is thus expelled and serves as a positive repellent for moths or any insects that are apt to seek a housing in a device of this character (pg. 2, col. 1, lines 13 – 40).
Absent a showing of criticality with respect to the area and shape of each zone (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the number and shape of each perforation through routine experimentation in order to achieve sufficient vibration and agitation to act as an insect repellent.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 6, Fig. 1 below demonstrates a regular pattern of perforations.

    PNG
    media_image3.png
    191
    307
    media_image3.png
    Greyscale


With regard to claim 9, as show in Fig. 3 above, a thickness exists between the first surface and the second surface, wherein each zone extends into the floor plate at least partially through the thickness of the plate.
With regard to claim 10, as shown in Fig. 3 above, each zone extends the entire distance through the thickness of the plate.
With regard to claim 14, as discussed above, Saponoff et al. teach a floor covering comprising a backing with perforations, which is a variation of thickness (“at least one physical property”) extending from a first surface of the backing to the second surface of the backing. The covering also comprises a carpet (textile) face cover adhered to the second surface of said backing. Saponoff does not teach or suggest any physical property variation within the carpet. The floor covering is a mat comprising length and width edges, and a thickness perpendicular to the length and width (i.e. a tile).
All materials inherently have a coefficient of thermal expansion (a rate of expansion and contraction with variations in temperature). Any modification/treatment of the material (perforations, compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the rate).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

	With regard to claims 15 – 16, as discussed above, the floor plate (“planar backing layer”) is modifier with perforations (i.e. cuts/removing material).
	With regard to claim 20, Saponoff et al. teach the top cover of carpet 8 follows the modification of backing sheet 5 comprising air openings or perforations 6 (pg. 1, col. 1, lines 32 – 54).
With regard to claims 21 – 23, as discussed above for claims 1 & 14, Saponoff et al. teach a floor covering comprising a backing with perforations (“at least one physical property”) extending from one surface of the backing to the second surface of the backing. The covering also comprises a carpet (textile) face cover adhered to the second surface of said backing. There is no teaching or suggestion of a physical property variation within the carpet. As shown in Fig. 1 above, the floor covering is a mat (“tile”) comprising pair of length edges and a pair of width edges perpendicular to the length and the width defining an area of a first surface of the floor plate, and a thickness perpendicular to the length and width.
All materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature).
With regard to claim 25, as shown in Figs. 1 & 3 above, the fibrous textile layer comprises the length, width, and area of the planar layer.

Claims 1 – 3, 7 – 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Solano et al. (U.S. Patent No. 5,806,270).
Claim(s) 14, 16, 18, 21 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solano et al. (U.S. Patent No. 5,806,270).
With regard to claim 1, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips having three dimensions and a plurality of grooves (channels, variation of the thickness property) across the surface (along the length and width) for receiving grout which are disposed along each edge of the tile  (Col. 6, Lines 42 – 58 & Figs 2 – 3 shown below). Applicant’s “planar backing layer” is the layer formed from the combination of floor cover regions 18 & adjacent grout regions 22. The grooves (30) are a plurality of discrete and separate zones of varying thickness (extending partially from a first face to a second face) along the edges of the width and length dimensions of the planar layer (Col. 1, Lines 22 – 35 & Fig. 2), which extends from an edge toward a center of the planar layer, as shown in Fig. 2 below.  The discrete zones of grout (22) is constructed of a foam material (porous) (Col. 2, Lines 32 – 35) and floor cover region (non-grout zones) (18) are constructed of from materials such as ceramic material, marble plate, wooden parquet and any of waterproof (non-porous) materials (Col. 7, Lines 6 – 12). Therefore, the grout strips (22) and floor tile materials (18) (Applicant’s “planar layer”) differ in composition and porosity (density) (Fig. 3 shown below). 
Furthermore, a plurality of cushion pad members (20) (Applicant’s “face layer”) formed of felt (fibrous textile) are attached to the second surface of the floor cover (Col. 6, Lines 27 – 41) of size and shape substantially identical to floor tile members 18. Solano does not teach or suggest any physical property variation within the cushion pad member.

    PNG
    media_image4.png
    368
    557
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    332
    507
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    253
    494
    media_image6.png
    Greyscale

Although Applicant describes the fibrous layer as the face layer and the backing layer as the planar layer (the opposite of Solano et al.), descriptive terms such as “backing” and “face” are references to the orientation of the floorcovering relative to the floor. All references to the orientation of the floorcovering are matters of intended method of use, which are not patentable features for product claims.
Balancing (matching) the rate of expansion/contraction (i.e. warping) with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

With regard to claims 7 – 8, the grout strips (22) extend across the tile (planar layer) as parallel bands (Fig. 3 below) and at least partially through the thickness of the planar layer (22 of Fig. 4 below) 
With regard to claim 9, the grout strips (22) extend across the tile (planar layer) as parallel bands (Fig. 3 below) and at least partially through the thickness of the planar layer (22 of Fig. 4 below).
With regard to claim 13, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips (Applicant’s “planar layer”) having three dimensions and a plurality of grooves (channels) on the surface for receiving grout which are disposed along each edge of the tile  (Col. 6, Lines 42 – 58 & Figs 2 – 3 shown below).
With regard to claim 14, as discussed above for claim 1, Solano teaches flooring comprising cover regions 18 and group regions 22 comprising a first face and a second face opposite the first face. These regions extend in a thickness direction (“extending partially from the first face to the second face) and along the length and width is over. Applicant’s “planar layer” is the layer formed from the combination of floor cover regions 18 & adjacent grout regions 22.
Furthermore, a plurality of cushion pad members (20) (Applicant’s “face layer”) formed of felt (fibrous textile) are attached to the second surface of the floor cover (Col. 6, Lines 27 – 41) of size and shape substantially identical to floor tile members 18. Solano does not teach or suggest any physical property variation within the cushion pad member.
Solano et al. teach a floor tile comprising the floor grid (16) is adhered to the grout strip (22) by means of an adhesive layer (74) (Col. 7, Lines 21 – 30, Col. 9, Lines 37 – 41, & Fig. 4). After the grout strips are inserted the grooves (Col. 9, Lines 46 – 48), the discrete zones of grout (22) is constructed of a foam material (porous) (Col. 2, Lines 32 – 35) and floor cover region (non-grout zones) (18) are constructed of from materials such as ceramic material, marble plate, wooden parquet and any of waterproof (non-porous) materials (Col. 7, Lines 6 – 12). Therefore, the grout strips and tiles differ in composition and porosity (density) (Fig. 3 shown below). Furthermore, a floor grid (16) (“face layer”) is attached to the second surface of floor cover (18).
All materials inherently have a coefficient of thermal expansion (a rate of expansion and contraction with variations in temperature). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the rate of expansion/contraction).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 16, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips (Applicant’s “planar layer”) having three dimensions and a plurality of grooves (channels).
With regard to claim 18, after the grout strips are inserted the grooves (Col. 9, Lines 46 – 48) 

Response to Arguments
Applicant argues, “With regard to addressing doming and cupping due to changes of temperature and humidity, Zafiroglu discloses that this can addressed by ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive and backing layer’. Zafiroglu further notes that this matching is less critical due to undulating shape of the face and adhesive layers ‘because the sinusoidal face/adhesive layers expand and contract without placing high stresses on the upper face of the composite.’
“Because Zafiroglu discloses matching the thermal and moisture related explanation and contraction coefficients of the face, adhesive, and back layer, Zafiroglu does not disclose a floor covering tile having a planar backing layer comprising a variation in at least one physical property along a length or a width the planar backing layer to counteract warping due to changes in temperature and humidity of the face layer and the planar layer as recited in amended claim 1 and therefore Zafiroglu does not anticipate amended independent claim 1” (8/04/2022 Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, the “sinusoidal face” corresponds to Applicant’s “planar backing layer.” In other words, Zafiroglu et al. teach expansion and contraction of the face (planar backing layer”) occurs in the length and width directions to prevent (i.e. counteract) stress (i.e. warping) of the face (“planar backing layer”) due to moisture and thermal conditions.

Applicant argues, “Saponoff is directed to a floor covering in the form of a carpet. Specifically, Saponoff’s carpet includes pad or cushion 4, a bottom or backing sheet 5, a sheet or layer of pliable fabric felt 7, and a top cover or piece of carpet 8. Accordingly, Saponoff’s carpet does not disclose a method for forming a floor covering tile” (8/04/2022 Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The term “tile” is defined by the Merriam-Webster Dictionary as “a thin piece of resilient material used especially for covering floors or walls.” The carpet taught by Saponoff et al. meets this definition.

Applicant argues, “Further, Saponoff does not disclose that the method for forming the carpet involves ‘modifying at least one physical property along a length or width of the planar layer in a plurality of zones disposed across a first surface of the planar layers to modify a rate of expansion and contraction due to changes in temperature of the planar backing layer’. Accordingly, Saponoff does not render amended independent claim 14 obvious” (8/04/2022 Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Saponoff teaches the formation (modification) of perforations (variation of the thickness physical property) along the length and width of the layer. As previously discussed, balancing (matching) the rate of expansion/contraction (warping) with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the size of the holes, density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the hole size, density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues, “Solano discloses a method of floor construction with a grid system that creates ‘a floating, non-adhesive floor installation installed without adhesive and can be readily relocated if so desired.’ The characteristics of the floor tile members 18 that are installed are disclosed as follows:
The floor tile members 18 can be any shape such as triangular, square, or rectangular but normally square sizes would be utilized. The floor tile members 18 can be constructed of a ceramic material, marble plate, wooden parquet, and any other type of material that is preferably waterproof. Each floor tile member 19 has a top wall 52, a bottom wall 54, and outer peripheral side walls 56.

Accordingly, Solano does not disclose or suggest that the floor tile members 18 are formed in a method involving ‘modifying at least one physical property along a width or a length of the planar layer in a plurality of zones disposed across a first surface of the planar layer to modify a rate of expansion and contraction due to changes in temperature of the planar backing layer.’ Therefore, Solano does not anticipate amended independent claim 14” (8/04/2022 Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, all materials inherently have a coefficient of thermal expansion (a rate of expansion and contraction with variations in temperature). Any modification/treatment of the material, such as compressive/tensile stiffness, density, or composition taught by Solano, would modify said coefficient of thermal expansion (i.e. the rate of expansion/contraction).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781